Fourth Court of Appeals
                                      San Antonio, Texas
                                           November 1, 2018

                                         No. 04-18-00636-CV

                                  Margaret Ann STRICKHAUSEN,
                                             Appellant

                                                    v.

 PETROHAWK OPERATING COMPANY n/k/a BHP Billiton Petroleum (TxLa) Operating
   Company; Petrohawk Properties, LP n/k/a BHP Billiton Petroleum Properties (N.A.),L.P.;
  Segundo Navarro Drilling, Ltd.; First Rock I, LLC; EF Non-Op, LLC; and CEU Hawkville,
                             LLC nka South Texas Shale, LLC,
                                          Appellees

                    From the 218th Judicial District Court, La Salle County, Texas
                                 Trial Court No. 14-08-00130-CVL
                             Honorable Russell Wilson, Judge Presiding


                                            ORDER
        On September 24, 2018, Margaret Strickhausen filed a petition for permission to appeal
an interlocutory order pursuant to section 51.014(d) of the Texas Civil Practice and Remedies
Code and Rule 28.3 of the Texas Rules of Appellate Procedure. No response was filed to the
petition.

       The petition for permission to appeal is GRANTED. A notice of appeal is deemed to
have been filed on the date of this order, and the appeal will be governed by the rules for
accelerated appeals. TEX. R. APP. P. 28.3(k).

        The clerk’s record in this appeal has been filed. The court reporter filed a letter advising
that no reporter’s record is pending in this appeal. Accordingly, appellant’s brief is due in this
court on or before November 21, 2018. See id.

          The clerk of this court is instructed to file a copy of this order with the trial court clerk.
See id.


                                                         _________________________________
                                                         Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court